Citation Nr: 1441870	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-48 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than schizophrenia, including posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1979 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims file.  At the hearing, the Veteran agreed to waive RO consideration of medical evidence he intended to submit after the hearing.  In June 2012, the Veteran submitted medical evidence.  Based on the waiver, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304 (2013).  

In May 2014, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDING OF FACT

The evidence of record shows that the Veteran's psychiatric symptoms have been diagnosed as schizophrenia, which is already service-connected; the evidence does not show that the Veteran has a diagnosis of PTSD that is related to an in-service stressor or any other acquired psychiatric disorder that is related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, other than schizophrenia, to include PTSD, was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (f) (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, notice was sent to the Veteran in November 2008, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In this case, there is competent medical evidence as to the appropriate diagnosis for his current disability and its relationship to service.  Accordingly, a VA examination is not warranted.  

It is also noted that the record includes VA treatment records, Social Security Administration records, and private treatment records.  There is no indication that there are any outstanding, available records that are relevant to the claim.  In that regard, the May 2014 remand directed that VA inform the Veteran that the request for records to the Patrick Henry Mental Health Center was returned to VA as undeliverable.  VA treatment records from 1982 to 1987 were also to be requested as well as additional VA treatment records.  These records were obtained on remand.  In June 2014, the Veteran was notified that the Patrick Henry request had been returned as undeliverable and that he could either provide an authorization form with another address or obtain and submit the records himself.  He responded that same month with records from Southern Virginia Mental Health Institute and Patrick Henry Mental Health Center.  He indicated that there were no other outstanding records.  Accordingly, there was substantial compliance with the Board's remand orders.

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The submission of evidence was also suggested.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  


II.  Service Connection for an Acquired Psychiatric Disorder, Other than Schizophrenia

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the competent and probative evidence of record reflects that the Veteran's symptoms have been diagnosed as schizophrenia.  The evidence does not show that the Veteran has PTSD.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be a present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

In May 2014, the Board granted service connection for schizophrenia and remanded the instant matter because a VA diagnosis list indicated that the Veteran was diagnosed with PTSD by Dr. K.C.  However, there were no records from Dr. K.C. associated with the claims folder which detailed this diagnosis.  On remand, VA treatment records from Dr. K.C. were obtained and associated with the Veteran's virtual claims folder.  

A January 2009 VA treatment note from Dr. K.C. indicates that the Veteran had initial phone contact with a PTSD counselor in November 2008, but the Veteran never followed through with any treatment.  The November 2008 record indicates that a counselor spoke with the Veteran by telephone and offered him an opportunity for assessment for the PTSD program, but the Veteran was concerned that the counselor was trying to have him psychiatrically hospitalized.  An April 2009 VA treatment note indicates that the Veteran was seen for a PTSD assessment.  However, a future note indicates that the completion of the assessment was deferred and that the Veteran failed to appear for a future appointment.  At a May 2012 VA consultation for a provisional PTSD diagnosis, the clinician noted that the Veteran's symptoms reveal a psychotic thinking process and the Veteran's reported "trauma" in service did not constitute a PTSD trauma event.  The clinician closed the consult for the PTSD program.  

Further, a June 2012 letter from Dr. C.M., a VA clinical psychologist, and the Veteran's current provider, states that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.  "It is my opinion that [the Veteran] meets diagnostic criteria for schizophrenia [residual type], not PTSD."  The Veteran has received treatment for schizophrenia prior to and since the initiation of this appeal.  

While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record shows that the appropriate diagnosis for his symptoms is schizophrenia rather than PTSD.  Although the Veteran sought treatment for what he believed to be PTSD and such was noted in the clinical record, clinicians have ultimately determined that the appropriate diagnosis for his symptoms is not PTSD but rather schizophrenia.  Indeed, as noted above, the record reflects that Dr. C.M. specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD, despite considering the Veteran's assertions regarding symptomatology.  

Although Dr. K.C. noted that the Veteran had PTSD, it appears that this was based on her initial observation, including the Veteran's assertions and prior to the Veteran's referral for a PTSD consultation.  In addition to the competent medical evidence on the issue of diagnosis, the Board has considered the Veteran's statements regarding his symptoms.  He has also provided statements from family members as to the changes they noticed when he returned from the military.  The Board acknowledges that lay statements are competent insofar as they report symptoms that were witnessed.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, although the Veteran's reported psychiatric symptomatology is found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, and thus his statements to the effect that he has a diagnosis of PTSD are not competent evidence.  

While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that he has a psychiatric disorder other than schizophrenia that may be related to service during any period that is covered by this claim.  

Accordingly, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, other than schizophrenia.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than schizophrenia, including PTSD, is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


